FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GREGORY DIXON,                                   No. 09-56242
a.k.a. Greg Jerome Dixon,
                                                 D.C. No. 2:08-cv-07189-SGL
               Petitioner - Appellant,

  v.                                             MEMORANDUM *

ROBERT L. AYERS, Jr., Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Gregory Dixon appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dixon contends that he is entitled to equitable tolling of AEDPA’s statute of

limitations through September 2007 due to schizophrenia that prevented him from

timely filing a federal habeas petition. The uncontested evidence that Dixon

submitted in the district court was sufficient to support the inference that his

mental illness was severe and continued throughout the limitations period, so as to

entitle him to an evidentiary hearing to determine his entitlement to equitable

tolling. See Bills v. Clark, 628 F.3d 1092, 1100 (9th Cir. 2010); Laws v.

Lamarque, 351 F.3d 919, 924 (9th Cir. 2003). The evidence further suggested that

Dixon acted with diligence in pursuing his legal remedies once the burden of

mental illness was lifted. See Bills, 628 F.3d at 1100-01. Accordingly, we remand

for an evidentiary hearing.

      VACATED and REMANDED.




                                           2                                       09-56242